DETAILED ACTION
Election/Restrictions
	Applicant has elected Group I claims 1-22 without traverse.  Claims 1-7 are linking claims and rejoinder will be applied as necessary on condition of an allowable claim
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieslinski US 2013/0146749 hereinafter referred to as Cieslinski in view of Hamasaki US 5,379,068 hereinafter referred to as Hamasaki.
	In regards to claim 1, Cieslinksi teaches:
“An imaging device comprising: a pixel array that includes a plurality of pixels arranged in a matrix and outputs pixel signals in accordance with incident light”
Cieslinksi teaches an image sensor in the title.  The abstract teaches  a plurality of light-sensitive pixels arranged in rows and columns for generating exposure-dependent pixel signals. Paragraphs [0026] teaches various matrix forms that the invention embodies.  
	“a first column signal line and a second column signal line that are respectively provided corresponding to columns of the pixel array”
	Cieslinski paragraph [0061] teaches a respective column readout circuit 113 as well as a respective precharge circuit 115 are associated with the column lines 17a, 17b.  Column lines 17a-b are column signal lines.  Figure 9 teaches an embodiment with four columns and fours signal lines 17a-d.  Cieslinksi paragraph [0081] teaches the pixels 11a are connectable to one (17a) of the two first column lines, the pixels 11b to the other one (17b) of the two first column lines, the pixels 11c with one (17c) of the two second column lines and the pixels 11d to the other one (17d) of the two second column lines. For this purpose, row selection switches are provided (e.g. selection FET 47 in accordance with FIG. 1).  
	“a first column circuit that is connected to the first column signal line; a second column circuit that is connected to the second column signal line”
	Cieslinski paragraph [0061] teaches a respective column readout circuit 113 as well as a respective precharge circuit 115 are associated with the column lines 17a, 17b.  Respective column readout circuits 113 are column circuits.  Figure 9 teaches an embodiment with four column lines.
	“a first control line that controls the first column circuit; a second control line that controls the second column circuit”
Paragraph [0061] teaches the respective column line 17a, 17b is selectably connectable to one of the associated pixels 11a, 11b, with the row selection switch provided for this purpose (e.g. selection FET 47 in accordance with FIG. 1).  Paragraph [0057] teaches that the selection FET 47 s also opened and the pixel 11 is cut off from the column line 17 by applying 0 V to the control line SEL.  Cieslinski paragraph [0053] explicitly teaches the SEL is a control line.     
	“and a plurality of switches that are provided between [the first column and the second column], and are controlled by a common signal”
	Cieslinski paragraph [0063] teaches the control of the switching device 155 takes place via a control line 157 by the control device 153 already explained with respect to FIG. 1.
Figure 4 illustrates the switching device includes a plurality of switches and is connected between columns.  
	Cieslinski does not explicitly teach:
	“[a plurality of switches that are provided between] the first control line and the second control line”
	However, providing switches between control lines to affect readout would be considered a routine implementation.  The implementation of switches in an electronic device does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	Hamasaki teaches in Figure 2 and column 6 lines 50-65 the first group of MOS switch transistors are connected in common by a first control line to receive a control voltage V.sub.F, while the gates of the second group of MOS switch transistors are connected in common by a second control line to receive the inverse of the control voltage V.sub.F.  Accordingly, when the control voltage V.sub.F is at a first level such that the first group of switch transistors . . . Q11.sub.-1, Q11.sub.-2, Q11.sub.-3, Q11.sub.-4, . . . is turned on, the second group of switch transistors . . . , Q12.sub.-1, Q12.sub.-2, Q12.sub.-3, Q12.sub.-4, . . . is simultaneously turned off.  As can be seen in Figures 2 and 5, inter alia, transistor switches Q11 and Q12 are connected and therefore are connected electrically between the first and second control lines.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Cieslinski in view of  Hamasaki to have included the features of “[a plurality of switches that are provided between] the first control line and the second control line” to provide such solid state imaging devices having improved image resolution and  to provide such solid state imaging devices which maximize the space available on the substrate for an image sensor portion (Hamasaki column 2 lines 10-20).
	In regards to claim 2, Cieslinski/Hamasaki teach all the limitations of claim 1 and further teach:
	“wherein the pixels connected to the first column signal line and the pixels connected to the second column signal line are arranged in two columns different from each other in the pixel array”
	Hamasaki column 4 lines 40-45 teaches an image sensor portion 2 in which a plurality of picture elements 1, symbolized by circles in FIG. 2 for purposes of simplicity and clarity, are disposed in vertical lines or columns and horizontal lines or rows to form a two-dimensional matrix extending in vertical and horizontal directions as depicted.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Cieslinski in view of  Hamasaki to have included the features of “wherein the pixels connected to the first column signal line and the pixels connected to the second column signal line are arranged in two columns different from each other in the pixel array” to provide such solid state imaging devices having improved image resolution and  to provide such solid state imaging devices which maximize the space available on the substrate for an image sensor portion (Hamasaki column 2 lines 10-20).
	In regards to claim 3, Cieslinski/Hamasaki teach all the limitations of claim 1 and further teach:
“wherein the pixels connected to the first column signal line and the pixels connected to the second column signal line are arranged in a common column in the pixel array”	
Cieslinski Figure 3, inter alia, teach this configuration.
In regards to claim 4, Cieslinski/Hamasaki teach all the limitations of claim 1 and further teach:
“wherein the plurality of switches are turned off, when a signal is read from either the first column signal line or the second column signal line”
Cieslinski paragraph [0068] teaches Then the control device 153 can control the switching device 155 (FIG. 3) to change the switch state, i.e. to couple the column line 17a or 17b charged or discharged to the reference potential to the column readout circuit 113.
In regards to claim 5, Cieslinski/Hamasaki teach all the limitations of claim 1 and further teach:
“wherein the plurality of switches are turned on, when a signal is read from the first column signal line and the second”
Hamasaki column 6 lines 55-65 teach when the control voltage V.sub.F is at a first level such that the first group of switch transistors . . . Q11.sub.-1, Q11.sub.-2, Q11.sub.-3, Q11.sub.-4, . . . is turned on, the second group of switch transistors . . . , Q12.sub.-1, Q12.sub.-2, Q12.sub.-3, Q12.sub.-4, . . . is simultaneously turned off. Consequently, in the presence of the first level of the control voltage V.sub.F, the output of each of the inverters . . . 8.sub.-1, 8.sub.-2, 8.sub.-3, 8.sub.-4, . . . is provided as an input to the inverter immediately to the right thereof as depicted in FIG. 2, thus to permit shifting of a horizontal scanning signal from left to right within the horizontal shift register 7.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Cieslinski in view of  Hamasaki to have included the features of “wherein the plurality of switches are turned on, when a signal is read from the first column signal line and the second” to provide such solid state imaging devices having improved image resolution and  to provide such solid state imaging devices which maximize the space available on the substrate for an image sensor portion (Hamasaki column 2 lines 10-20).
In regards to claim 6, Cieslinski/Hamasaki teach all the limitations of claim 3 and further teach:
“wherein the plurality of switches are turned on, when a plurality of rows of signals are simultaneously read from the first column signal line and the second column signal line”
Cieslinski paragraph [0047] teaches a selection FET 47 which acts as a row selection switch to a column line 17 associated with the pixel shown, i.e. to an associated electrical connection line of the column bus.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieslinski in view of Hamasaki and further in view of Mori et al. US 2008/0239124 hereinafter referred to as Mori.
In regards to claim 7, Cieslinski/Hamasaki teach all the limitations of claim 1 and further teach:
“wherein the first column circuit includes a first current load circuit connected to the first column signal line, and wherein the second column circuit includes a second current load circuit connected to the second column signal line”
Mori Figures 1-2 inter alia teach current load circuit 51 as part of each column.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Cieslinski/Hamasaki in view of “wherein the first column circuit includes a first current load circuit connected to the first column signal line, and wherein the second column circuit includes a second current load circuit connected to the second column signal line” because it is desirable to provide a solid-state imaging device, a signal processing method of the solid-state imaging device and an imaging apparatus capable of removing vertical smears caused by the gain mismatch generated between the P phase and the D phase to improve image quality (Mori [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422